Title: To James Madison from George W. Erving, 1 November 1802
From: Erving, George W.
To: Madison, James


					
						No. 11.
						Sir.
						American Consulate London, Nov. 1st. 1802
					
					In your Circular Instructions to the Consuls dated Augt. 1 1801 adverting to the practice which the Masters of our Vessels have been in of discharging their men in foreign Ports with a view of obtaining other Crews, on lower wages; you will require to be made acquainted with the extent of the evil.
					There is probably no Port Sir in which this & other irregularities which can only be prevented by Legislative interference are more frequent than in this of London, & where in consequence of its being a general rendezvous, not only for our own but the Seamen of other Nations, who are discharged as well in the Ports on the other side of the Channel as of this Country, more strict regulations appear to be necessary.
					Perhaps the late peace & the consequent disbanding of a considerable portion of the English Naval Force which has filled this City with Seamen of all nations & purportedly lowered the price of Wages, has offered more than usual temptations to the Masters of our Vessels to resort to irregular measures to get rid of the men whom they had shipped in the United States on higher terms, and abuses of this sort may be supposed to have been more frequent than formerly.  The most common means resorted to on such occasions appear to have been pretend Sales of their Vessels; under this pretext whole Crews have been discharged together; by changing the destination of a Vessel, giving out that she is to sail on some distant or unwholesome expedition, by hard treatment or severe usage, by being kept continually at work or on Salt Provisions in Port contrary to the usual practice; under pretext of absence from the Ship, or disobedience of orders; and by a variety of such means, men have been oftentimes compelled or induced to take their discharges.  These are the kind of complaints which have been very frequently made to me & the total independence of the Masters upon the Consul in this Country, renders it impossible for him to correct such abuses and to do justice to the men; if the Master is sent for he may or may not attend, if he attends he will comply or not with the requisitions made as may suit his interest or convenience, very few even think it fit to report themselves on their arrival, (since my last return of June 30th. I have only five on my list) & thus the making a regular return of our Trade as instructed is also impracticable.  This estrangement of our Masters from their own Government during their residence iin this Country I have reason to think receives considerable encouragement from the Mercantile jealousy of their Consignees here who of course have no particular respect for our regulations.  In this view too perhaps it is to be regretted that so many naturalized Citizens have command of our Vessels.  There is also a general reluctance at receiving onboard our Ships men sent by the Consuls according to the provisions of the act.  A variety of means are made use of to avoid this regulation, & not infrequently after they have been received, they have been turned on Shore at Gravesend or elsewhere before quitting the River.
					The continual practice of these abuses leaves always a very large number of our distressed Seamen to be provided for.  It is very difficult for them to find employment here on  the Quays, the Wharfs and on board English Ships in the River, a preference being of course always given to Englishmen; by hard living and exposures to the weather in sleeping without cover, several are always sick and must be placed in the Hospital at a very considerable expence & where at they cannot be received without a proper change of Clothes.  Thus ’till the legislature shall see fit to make some alteration in the existing Laws, the expence of  providing for our men here must be always very large.  By suitable regulations it might certainly be made inconsiderable & there should properly be no men here at the charge of the United States but such as have been unfortunately shipwrecked.  The Vessels which we have here at any time would be more than sufficient to take them home at the rate of two for every Hundred Tons; if the experience which I have had upon these subjects since my residence in this place may authorize me to suggest such regulations as appear most necessary I would observe that every Master of an American Vessel on his arrival at a Foreign Port should be compelled under a very heavy penalty immediately to deliver into the hands of the Consul all his Ships Papers (shipping list of course included) who should be prohibited from returning them ’till the Master had complied with all his legal requisitions; the penalty for discharging men without their consent should be made very considerable & payable immediately on demand of the Consul (not merely recoverable after the return of the Vessel to the United States which may never happen;) no man should be discharged but in the presence of the Consul; he should have a power of discharging any men whom he may discover to be Aliens—replacing them by American Citizens; if the destination of the Vessel be changed the men should have the same right as if she was sold; that of being sent home upon wages to the State in which they were shipped, no composition for this right should be allowed, but the men should be maintained at the Ship’s expence ’till Passages or Berths could be found for them.  (It has been the custom to give two months advance, which is soon expended & the men then fall a charge upon the Public).  The penalty for refusing to receive men as passengers at the requisition of the Consul should be very severe & payable immediately to him: Provision should be made for the sick; if any Seaman should be unable to return in the Vessel to which he belongs, the Master should deposit in the hands of the Consul sufficient funds for his cure and support; & for his burial if he should happen to die.
					Regulations similar to these might at first appear too severe, but in effect they would produce no inconvenience to those who were honestly disposed, indeed would releive them from the inconvenience which they are now expos’d to in being frequently charged with the expence of carrying home men whom Masters not so well disposed have left behind them.
					The simple operation of such regulations would be to compel each Owner of a Ship to provide for his own men, none would suffer by the neglect or misconduct of others, the charges therefore would be more equitably divided; & by such means alone can the Legislature effectually secure from imposition and hardship a very useful portion of our fellow Citizens, the nature of whose service & whose want of means to defend themselves, seems to render them peculiarly the object of Legislative protection.
					In the same Instructions of Augt: 1st. you have prescribed the form of Certificates to be granted to Foreign Vessels purchased by American Citizens: with respect to Vessels which have no regular American Papers and which are sold in Foreign Ports, no new regulations seem to have been made; it would appear that the law requires on every transfer of the property that the Register should be returned & new Papers issued, but in foreign Ports it has been the custom for Consuls to indorse the Sale on the back of the Register,  how the persons bound acquit themselves at home in such Cases I do not know, but here they commonly take a Bond of indemnity from the Purchaser & the Vessel & Papers are thus transferred from hand to hand; this mode seems to be extremely irregular, should not the Consuls be prohibited from endorsing Ships Papers except as to the change of Master.  The law says that no American Citizen usually resident abroad shall be intitled to the benefits of a Register; many difficulties arise upon this point; we have Masters of Vessels who are not usually resident any where, but who sail about in different employs, from one port of Europe to another,  such I have reason to think are sometimes employed to cover the bonâ-fide property of a Vessel.  If they will take the oath it is impossible to object to them that they are usually resident abroad.  A great deal of irregularity might be averted if it should be thought advisable on other accounts to determine that no naturalized Citizen not actually & constantly resident in the United States, (altho’ connected with a House in Trade there) should be intitled to the benefits of a Register.  I have the honor to be Sir, with the most perfect respect Your very Obedt. Servant
					
						George W Erving
					
					
						Decem. 10th. 1802.
						I inclose herewith a letter which I have received from Captain Webb of the Ship Maryland just arrived from New York, by which it appears that the municipal regulations of that place interfering     with the provisions of the Act of Congress entirely destroy their beneneficial effect.
					
					G W E
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
